Citation Nr: 1009534	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-38 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma, to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
recurrent skin rash with residuals of scars with mild keloids 
in front of the chest and, if so, whether service connection 
is warranted. 

5.  Entitlement to service connection for a kidney disorder, 
to include as secondary to herbicide exposure and service-
connected diabetes mellitus.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder and 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2004, a personal hearing was held at the RO that was 
conducted by an RO Decision Review Officer (DRO).  

In July 2009, a videoconference hearing was held at the RO 
that was conducted by the undersigned Acting Veterans Law 
Judge.  At that hearing, the record was held open for 30 days 
pending receipt of additional evidence.  The additional 
evidence was received at the Board in August 2009 along with 
a waiver of initial review of the evidence by the agency of 
original jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The Board notes that, in addition to PTSD, the record 
reflects psychiatric diagnoses of adjustment disorder, 
depressive disorder, depression, and psychosis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  However, for the purposes of determining 
whether new and material evidence has been received in order 
to reopen the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  Thus, the Board finds that the Veteran's claim 
for service connection for an acquired psychiatric disorder 
remains a separate and distinct claim from his application to 
reopen his claim of entitlement to service connection for 
PTSD.  Id.; see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996). 

However, the Court has also recently determined that the 
scope of Boggs and Ephraim is limited to claims to reopen.  
Specifically, the Court stated that Boggs, as well as 
Ephraim, relies upon a diagnosis to define the scope of a 
claim only retrospectively-after there has been a finding of 
fact based upon competent medical evidence.  See Clemons at 8  
(emphasis in original).  In contexts of section 5108 and 
requests to reopen, this accomplishes a balancing effect that 
preserves the finality of agency decisions while not 
precluding Veterans from pursuing claims based on evidence of 
injuries or diseases distinct from those upon which benefits 
have been denied.  Id.  However, the Court determined that 
the advantages of treating separate diagnoses as separate 
claims in cases to reopen do not exist where separate 
diagnoses are rendered for the same reported symptoms during 
the initial processing of a claim for benefits.  Id.  

Therefore, in light of the Court's decision in Clemons and 
the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for PTSD herein, the Board 
has recharacterized the issue regarding the merits of the 
Veteran's claim as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, as shown on 
the first page of this decision. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD; a recurrent 
skin rash with residuals of scars with mild keloids in front 
of the chest; a kidney disorder; and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  During his July 2009 videoconference hearing, prior to 
the promulgation of a decision in this appeal, the Veteran 
withdrew his claim for service connection for soft tissue 
sarcoma, to include as secondary to herbicide exposure.  

2.  In an unappealed May 2001 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for 
PTSD and a recurrent skin rash with residuals of scars with 
mild keloids in front of the chest; which was the last final 
disallowance of those claims.  

3.  Evidence received since the May 2001 final rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims 
for service connection for PTSD and a recurrent skin rash 
with residuals of scars with mild keloids in front of the 
chest.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's 
substantive appeal concerning his claim for service 
connection for a soft tissue sarcoma, to include as secondary 
to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The RO's May 2001 rating decision is final as to the 
claims of service connection for PTSD and a recurrent skin 
rash with residuals of scars with mild keloids in front of 
the chest.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

3.  New and material evidence has been received since the May 
2001 rating decision, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has been received since the May 
2001 rating decision, and the Veteran's claim for service 
connection for a recurrent skin rash with residuals of scars 
with mild keloids in front of the chest is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Soft Tissue Sarcoma, to Include as 
Secondary to Herbicide Exposure  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b). 

During his July 2009 videoconference hearing, the Veteran, 
through his representative, indicated that he was withdrawing 
his claim for service connection for a soft tissue sarcoma, 
to include as secondary to herbicide exposure.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this claim.  

Accordingly, the Board does not have jurisdiction to review 
the appeal concerning this claim and it is dismissed.

II.  New and Material Evidence to Reopen Service Connection 
for PTSD

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable and, in that regard, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  Consideration of the 
merits of the Veteran's claim is deferred, however, pending 
additional development consistent with the VCAA.

It is noted that the RO, in the August 2004 statement of the 
case, considered the Veteran's PTSD claim on a new and 
material basis, the claim was then reopened and considered on 
the merits of service connection.  Notwithstanding the action 
of the RO, with respect to his PTSD claim or any other claim 
to reopen on a new and material basis, it is the Board that 
must consider the question of whether new and material 
evidence has been received to reopen the claim, because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A May 2001 rating decision denied the Veteran's claim for 
entitlement to service connection for PTSD.  The evidence at 
the time of the May 2001 decision consisted of the Veteran's 
service treatment records, his service personnel records, and 
a January 2001 VA mental health examination report.  The RO 
determined that even though there was a diagnosis of PTSD, 
the Veteran's claimed service stressors were not corroborated 
by the evidence of record.  The Veteran disagreed with the 
May 2001 rating denial of service connection for PTSD and a 
statement of the case was issued in December 2001, yet a 
substantive appeal was not filed.  

As a result, the May 2001 rating decision is final based on 
the evidence then of record, since the Veteran did not 
initiate an appeal, timely or otherwise.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In March 2003, the Veteran submitted an application to reopen 
his claim for service connection for PTSD.  Among the 
evidence received since the May 2001 rating decision is a 
January 2004 statement from the Veteran's brother.  In the 
statement, the Veteran's brother reported that he saw the 
Veteran while they were both in Republic of Vietnam during 
service, and that he observed the Veteran wearing full combat 
gear and carrying a weapon.  Additionally, at the Veteran's 
July 2009 Board hearing, he testified to experiencing 
artillery and mortar attacks while serving in Vietnam. 

The January 2004 statement from the Veteran's brother and the 
Veteran's July 2009 testimony is "new" evidence in that it 
was not of record as at the time of the prior May 2001 rating 
decision.  Additionally, such statements relate to an 
unestablished fact, namely a stressor capable of 
verification.  

The Board presumes that the additional evidence provided is 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the new evidence raises a reasonable 
possibility of substantiating the Veteran's claim. 39 C.F.R. 
§ 3.156(a).  Accordingly, the Veteran's claim of entitlement 
to service connection for PTSD is reopened.  

III.  New and Material Evidence to Reopen Service Connection 
for a Recurrent Skin Rash with Residuals of Scars with Mild 
Keloids in Front of the Chest 

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a recurrent skin rash 
with residuals of scars with mild keloids in front of the 
chest is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  Consideration of the merits of the Veteran's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

Service connection for a recurrent skin rash with residuals 
of scars with mild keloids in front of chest wall was denied 
in the May 2001 rating decision.  The evidence at the time 
consisted of the Veteran's service treatment records that 
revealed treatment for tinea pedis, a skin rash of the 
crotch, and under the left arm.  A January 2001 VA physical 
examination report revealed the recurrent skin rash residuals 
of scars with mild keloids in front of chest wall.  The RO 
initially reported there was no service treatment for a rash 
on the chest, and that the condition was not incurred or 
caused by service.  The Veteran disagreed with the May 2001 
rating denial of service connection for skin rash.  A 
statement of the case was issued in December 2001, yet a 
substantive appeal was not filed.  

As a result, the May 2001 rating decision is final based on 
the evidence then of record, since the Veteran did not 
initiate an appeal, timely or otherwise.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In March 2003 the Veteran attempted to reopen his claim of 
service connection for a recurrent skin condition.  Evidence 
received since the final May 2001 rating denial consists of 
primarily consists of VA clinical records that show treatment 
for unrelated medical conditions; however, a November 2003 
dermatology report revealed treatment for multiple keloids.  
Additionally, at his July 2009 Board hearing, the Veteran 
offered competent and credible testimony that he has 
experienced the same rash with the identical symptomatology 
since he returned from Vietnam.  In this regard, the Board 
observes that the Veteran is competent to testify to factual 
matters of which he has first-hand knowledge.  Specifically, 
he is competent to report when his rash began and the 
continuity of such symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Additionally, the Court has stated that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson,  21 Vet. App. 303, 307-09 
(2007); McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin 
disorder may be the type of condition lending itself to lay 
observation); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, 
constitute competent nexus evidence).  

The basis for the denial of the Veteran's claim in the RO's 
May 2001 decision was that there was no correlation between 
the Veteran's current skin condition and his military 
service.  The newly received evidence addresses the Veteran's 
continuity of skin symptomatology since he left Vietnam.  The 
Board presumes that the additional evidence provided is 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the new evidence raises a reasonable 
possibility of substantiating the Veteran's claim. 39 C.F.R. 
§ 3.156(a).  Accordingly, the Veteran's claim of entitlement 
to service connection for a recurrent skin rash with 
residuals of scars with mild keloids in front of the chest is 
reopened.  


ORDER

The appeal as to the issue of entitlement to service 
connection for soft tissue sarcoma, to include as secondary 
to herbicide exposure, is dismissed.

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
PTSD is granted.

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
recurrent skin rash with residuals of scars with mild keloids 
in front of the chest is granted.


REMAND

A review of the record indicates that further development is 
necessary with respect to all of the Veteran's service 
connection claims.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board observes that service connection for PTSD 
requires a current medical diagnosis of this condition (in 
accordance with DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the Veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f)(2), and 
(f)(3) (2009).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
her stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) and (f)(4) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
This corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

The Board observes that the Veteran has alleged numerous 
stressors, to include patrolling across Cam Rahn Bay and Vung 
Ro Bay while taking incoming fire; patrolling in the back of 
a "225 truck"; and, unnamed members of his unit being shot 
in the head.  The Board observes that the Veteran's service 
personnel records do not reveal that he received any combat 
awards, medals, or citations and, as there is no evidence 
that the Veteran engaged in combat with the enemy, his 
stressors must be independently verified.  In February 2009, 
a JSRRC (U.S. Army and Joint Services Records Research 
Center) database coordinator from the RO concluded that none 
of the information provided from the Veteran could be 
researched adequately through the JSRRC data base.  The RO 
coordinator indicated that the Veteran had failed to provide 
the who, what, when, and where needed for proper research.  

However at his July 2009 Board hearing, the Veteran testified 
that, in addition to his other stressors, he experienced 
mortar and artillery attacks while at Cam Rahn Bay during the 
Tet Offensive.  His service personnel records confirm that he 
served in the Republic of Vietnam from September 1967 to 
August 1968.  The Veteran's occupational specialty during 
that time is listed as cook, electrician, H/C boatswain, and 
casual status.  He was assigned to the 97th TC Co. from 
September 1967 to July 1968 and the 276th Trans Det from July 
1968 to August 1968.  Service personnel records also show 
that the Veteran participated in the Vietnam Counter 
Offensive III, the 6th Vietnam Campaign, and the Vietnam Tet 
Counter Offensive Phase IV.  

The Veteran's statements indicating exposure to mortar and 
artillery attacks while serving in Vietnam during the Tet 
Offensive suggest possible application of the ruling of the 
Court in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
where it was held that a Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the Veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the Veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The AOJ has not taken any action with JSRRC to 
obtain any records that might verify such artillery/mortar 
attacks.  As such, on remand, the AOJ should submit the 
Veteran's stressor information as described at his July 2009 
Board hearing (i.e., exposure to mortar and artillery attacks 
while serving in Vietnam with the 97th TC Co. at Cam Rahn Bay 
during the Tet Offensive from January 1968 to March 1968) as 
well as a copy of his service personnel records detailing 
unit assignment and campaigns to the JSRRC, and any other 
appropriate records repository, for research into 
corroboration of the claimed stressors.  

The Board further observes that January 2001 VA mental 
disorders examination revealed a diagnosis of PTSD; however, 
such diagnosis was based on the Veteran's unverified 
stressors.  Moreover, as indicated previously, post-service 
records show additional diagnosis of acquired psychiatric 
disorders, to include adjustment disorder, depressive 
disorder, depression, and psychosis.  Additionally, the 
Veteran's service treatment records reflect that, in June 
1968, he complained of stomach cramps, poor sleep, and 
headaches.  Probable anxiety was diagnosed.  Therefore, the 
Board finds that the Veteran should be afforded a VA 
examination to determine if his acquired psychiatric 
disorder, to include PTSD, is etiologically related to 
service, to include any verified stressor and/or his in-
service complaints relevant to anxiety.

Pertinent to his claim of entitlement to service connection 
for recurrent skin rash with residuals of scars with mild 
keloids in front of the chest, the Veteran's service 
treatment records reflect treatment for tinea pedis, a skin 
rash of the crotch, and a rash under the left arm due to 
contact dermatitis.  Additionally, the Veteran has testified 
competently and credibly that he has experienced the same 
rash with the identical symptomatology since he returned from 
Vietnam.  In this regard, the Board observes that the Veteran 
is competent to testify to factual matters of which he has 
first-hand knowledge.  Specifically, he is competent to 
report when his rash began and the continuity of such 
symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Additionally, the Court has 
stated that lay evidence may establish the presence of a 
condition during service, post-service continuity of 
symptomatology, and evidence of a nexus between the present 
disability and the post-service symptomatology.  Barr v. 
Nicholson,  21 Vet. App. 303, 307-09 (2007); McCartt v. West, 
12 Vet. App. 164, 167 (1999) (a skin disorder may be the type 
of condition lending itself to lay observation); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony 
could, in certain circumstances, constitute competent nexus 
evidence).  Therefore, the Board finds that the Veteran 
should be afforded a VA examination in order to determine the 
current nature and etiology of his claimed recurrent skin 
rash with residuals of scars with mild keloids in front of 
the chest.

Relevant to the Veteran's claim of entitlement to service 
connection for a kidney disorder, the Board observes that his 
service treatment records are negative for any complaints, 
treatment, or diagnoses relevant to his kidneys.  However, 
the Board notes that the Veteran's service personnel records 
reflect that he served in the Republic of Vietnam from 
September 1967 to August 1968.  As such, the Board finds that 
the Veteran is presumed to have been exposed to herbicides 
coincident with such service.  Private medical records dated 
in July 1994 show that the Veteran received treatment for 
ureterolithiasis that had passed spontaneously.  In May 2000, 
the Veteran had a cystoureteroscopy, laser lithotripsy for a 
large left uretal calculus with high grade obstruction.  It 
was mentioned that he had had a history of kidney stones, 
having passed one about seven years previously.  August and 
September 2004 VA clinical records show the Veteran received 
treatment for right kidney stones.  Subsequent VA treatment 
records dated through 2008 report diagnoses of calculus of 
the kidneys and renal insufficiency.  Such records also show 
that, while the Veteran's renal insufficiency was stable, he 
needed tighter hypertension and diabetic control.  Although 
the Veteran has not claimed that his kidney disorder is 
secondary to service-connected diabetes mellitus, the Board 
is required to consider all theories of entitlement raised in 
the record, either by the claimant or in the medical 
evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  As such, the Board finds that the Veteran should be 
provided with a VA examination in order to determine whether 
his kidney disorder is related to his service, to include 
herbicide exposure, or secondary to his service-connected 
diabetes mellitus.  

Relevant to the Veteran's hypertension claim, the Board notes 
that his service treatment records are negative for any 
complaints, treatment, or diagnoses relevant to high blood 
pressure.  The post-service medical evidence reveals that at 
a VA medical examination in February 2001 there was a blood 
pressure reading of 145/84, with no diagnosis of 
hypertension.  In March 2003 the Veteran claimed service 
connection for hypertension.  VA medical records in March 
2003 show elevated blood pressure readings and report follow-
up for hypertension.  VA medical records dated through 2009 
show the Veteran received treatment for hypertension.  The 
crux of the Veteran's argument is that his hypertension is 
related to his acquired psychiatric disorder.  In this 
regard, as the latter issue is being remanded for further 
development, the Veteran's claim of entitlement to service 
connection for hypertension could be impacted by the outcome 
of such claim.  Therefore, the claims are inextricably 
intertwined and, before the issue of entitlement to service 
connection for hypertension can be addressed on appeal, the 
Veteran's claim of service connection for an acquired 
psychiatric disorder must be addressed.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Additionally, as 
indicated previously, while the Veteran has not claimed that 
his kidney disorder is secondary to service-connected 
diabetes mellitus, the Board is required to consider all 
theories of entitlement raised in the record, either by the 
claimant or in the medical evidence.  Robinson, supra; 
Szemraj, supra.  In this regard, the Board observes that an 
October 2008 VA diabetes mellitus VA examination noted a 
diagnosis of hypertension, which the examiner noted pre-dated 
the Veteran's diagnosis of diabetes mellitus.  As such, the 
examiner opined that the Veteran's hypertension was not 
caused by or related to his service-connected diabetes 
mellitus.  However, the examiner did not offer an opinion as 
to whether the Veteran's diabetes mellitus aggravated his 
hypertension.  As such, a remand is necessary in order to 
determine whether his hypertension is secondary to his 
service-connected diabetes mellitus.  

The Board further observes that the Veteran did not receive 
proper notice to satisfy the VA's duty to notify as 
prescribed by the VCAA and the Court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
relevant to his claim of entitlement to service connection 
for an acquired psychiatric disorder and his claims of 
entitlement to service connection for a kidney disorder and 
hypertension as secondary to service-connected diabetes 
mellitus.  As such, proper notice should be provided on 
remand. 

Additionally, while on remand, any outstanding VA treatment 
records should be obtained.  In this regard, the Board notes 
that the Veteran reported at his July 2009 Board hearing that 
he receives treatment at the Biloxi and Mobile VA 
facilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that that, after the issuance of the 
September 2004 statement of the case, voluminous VA treatment 
records relevant to all claimed disabilities were associated 
with the claims file.  However, no supplemental statement of 
the case was issued.  Rather, in February 2009, a Decision 
Review Officer at the RO determined that such evidence was 
not pertinent to the appeal and, therefore, a supplemental 
statement of the case would not be issued.  However, as the 
additionally received evidence is clearly relevant to the 
Veteran's claimed disorders currently on appeal and was 
received prior to certification and transfer of the appeal to 
the Board, a remand of the case is required to comply with 38 
C.F.R. § 19.31(b). 

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish entitlement to service 
connection for an acquired psychiatric 
disorder as well as entitlement to 
service connection for a kidney 
disorder and hypertension, to include 
as secondary to service-connected 
diabetes mellitus.  Such notice should 
include notice of the information and 
evidence necessary to establish a 
disability rating and an effective date 
in accordance with Dingess/Hartman, 
supra.

2.  Obtain any outstanding treatment 
records from the Biloxi and Mobile VA 
facilities.  All reasonable attempts 
should be made to obtain such records.  
If any records cannot be obtained after 
reasonable efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, 
which should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.   Submit the Veteran's stressor 
information as described at his July 
2009 Board hearing (i.e., exposure to 
mortar and artillery attacks while 
serving in Vietnam with the 97th TC Co. 
at Cam Rahn Bay during the Tet 
Offensive from January 1968 to March 
1968) as well as a copy of his service 
personnel records detailing unit 
assignment and campaigns to the 
U.S Army and Joint Services Records 
Research Center (JSRRC), and any other 
appropriate records repository, 
for research into corroboration of the 
claimed stressor.  The JSRRC should be 
provided a copy of any information 
obtained concerning the events in 
question.  Follow up on any additional 
action suggested by the JSRRC.  

4.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found to be corroborated by the evidence, 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  

The examiner must first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD 
according to the requirements of DSM-IV, 
adjustment disorder, depressive disorder, 
depression, and psychosis.

If the Veteran does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s) found to be established by 
the evidence is the cause of this 
condition.  The examiner must be 
instructed that only the events 
objectively verified may be considered as 
valid stressors and have the examiner 
specify the stressor(s) that provided the 
basis of the diagnosis.

If the Veteran is found to currently 
have another type of acquired 
psychiatric disorder, the examiner 
should provide an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not, that any current 
disability found during the examination 
had its clinical onset during service 
or is related to any in-service 
disease, event, or injury, to include 
the Veteran's in-service treatment for 
anxiety.  The examiner should also 
indicate whether the Veteran manifested 
a psychosis within one year of his 
service discharge in April 1969.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Schedule the Veteran for the 
appropriate VA examination(s) in order to 
determine the current nature and etiology 
of his claimed recurrent skin rash with 
residuals of scars with mild keloids in 
front of the chest,
kidney disorder, and hypertension.  The 
claims file and a separate copy of this 
remand must be provided to the 
examiner(s) for review, the receipt of 
which should be acknowledged in the 
examination report.  Any evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  

The examiner(s) should provide all 
current diagnoses relevant to the 
Veteran's claimed recurrent skin rash 
with residuals of scars with mild keloids 
in front of the chest, kidney disorder, 
and hypertension.  Thereafter, the 
examiner(s) should offer the following 
opinions:

(a).  Relevant to the Veteran's 
claimed recurrent skin rash with 
residuals of scars with mild keloids 
in front of the chest, is it likely, 
unlikely, or at least as likely as 
not that such disorder is related to 
his military service, to include 
herbicide exposure and/or his 
treatment for tinea pedis, a skin 
rash of the crotch, and a rash under 
the left arm due to contact 
dermatitis?  In offering an opinion, 
the examiner(s) should take into 
account the Veteran's competent and 
credible statements that he has 
experienced the same rash with the 
identical symptomatology since he 
returned from Vietnam.

(b).  Relevant to the Veteran's 
claimed kidney disorder, is it 
likely, unlikely, or at least as 
likely as not that such disorder is 
related to his military service, to 
include herbicide exposure?  Is the 
Veteran's kidney disorder caused or 
aggravated by his service-connected 
diabetes mellitus?  Did calculi of 
the kidney or nephritis manifest 
within one year of the Veteran's 
service discharge in April 1969?

(c).  Relevant to the Veteran's 
claimed hypertension, is it likely, 
unlikely, or at least as likely as 
not that such disorder is related to 
his military service?  Is the 
Veteran's hypertension caused or 
aggravated by his service-connected 
diabetes mellitus?  Is the Veteran's 
hypertension caused or aggravated by 
his acquired psychiatric disorder?  
Did hypertension manifest within one 
year of the Veteran's service 
discharge in April 1969?

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of 
the evidence, to include all evidence 
received since the issuance of the 
September 2004 statement of the case.  
If the claims remain denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


